                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE


LPI, INC.                                *
                                         *
       Plaintiff                         *
                                         *
VS.                                      *      Civil Action No. 2:21-cv-00019
                                         *
BRIAN JOHNSTON                           *
d/b/a Atlanta Hot Tub Center             *
                                         *
       Defendant                         *


        APPLICATION FOR PRELIMINARY INJUNCTION

       Plaintiff, LPI, Inc., pursuant to Fed. R. Civ. P. 65(a)(1) and Plaintiff’s Verified

Complaint filed in this action, requests that a Preliminary Injunction issue enjoining the

Defendants, and his employees, agents, heirs, executors, personal representatives,

successors and assigns from any further publication of the Video (as defined in the

Verified Complaint) and that the Defendant be directed to delete or remove the Video

from YouTube and other Internet platforms pending a trial on the merits in this case.



                                         HUNTER, SMITH & DAVIS, LLP


                                         By:    s/Mark S. Dessauer____________
                                                Mark S. Dessauer, Esq.
                                                TN BPR NO. 010421
                                                Post Office Box 3740
                                                Kingsport, Tennessee 37664
                                                (423) 378-8840; Fax: (423) 378-8801
                                                dessauer@hsdlaw.com
                                                Attorney for Plaintiff
                                                LPI, Inc.




      Case 2:21-cv-00019 Document 3 Filed 02/02/21 Page 1 of 1 PageID #: 20
